His Honor,
EMILE GODCHAUX,
rendered the opinion and decree of the Court, as follows:
Sued upon a promissory note upon which their names appear as makers, defendants, father and son, acknowledge the genuiness of their signatures and plead as their sole defense that they were fraudulently led to believe that the instrument was not a note but a contract of partnership, and that they were signing same merely as witnesses.
The document, in form and appearance, is the ordinary commercial note in general use, and it is impossible to believe that either the father, who had frequently signed notes, or the son, who is a man of at least average education and intelligence, could have been deceived as to the character of the instrument executed by them.
Coincidently with the signing of the note they affixed their signatures as witnesses to an agreement of partnership wherein a close relative of theirs was directly interested; and it'is more than likely that they voluntarily signed the note in order to assist him in procuring funds then urgently required by the partnership'. In truth, the evidence satisfies us that such is the fact.
But be that as it may, the note was negotiated before maturity and for full value to plaintiff, who is not shown to have had any knowledge whatever of the circumstances attending its confection. He is.a holder in due course, and is therefore not concernéd with or affected by the alleged infirmities set up as a defense, even had the evidence proved their existence. Act 64 of 1904, Sections 52, 57.
*179Opinion and decree, February 19th, 1917.
The judgment is accordingly affirmed.
Affirmed.